In re Rodriguez, Charles Jr.; — Defendant; applying for supervisory and/or remedial writs, Parish of Tangipahoa, 21st Judicial District Court Div. A, Nos. 84077; to the Court of Appeal, First Circuit, No. 00 KW 0105.
Granted. Trial of this case set to begin on January 25, 2000, is hereby stayed and this case is remanded to the district court. The trial judge is directed to grant the motion for a continuance and to provide retained and appointed counsel reasonable time in which to prepare for trial. The district court shall also conduct promptly a hearing for purposes of resolving the issue of funding of defense experts at both the guilt and penalty phases of trial.
KIMBALL, J., not on panel.